Citation Nr: 0819466	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a service connection claim for osteoarthritis 
(claimed as arthritis of multiple joints, to include the 
hips, legs, back, elbow, hands, knees and feet).

2.	Entitlement to service connection for residuals of shell 
fragment wounds of the left lower extremity.

3.	Entitlement to service connection for degenerative disc 
disease (DJD) of the cervical spine.

4.	Entitlement to an increased rating in excess of 30 percent 
for service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which: (1) declined to reopen the veteran's claim for service 
connection for arthritis; (2) denied service connection for 
residuals of shrapnel wounds, left lower extremity and DJD of 
the cervical spine; and (3) denied an increased rating in 
excess of 30 percent for service connected PTSD.  At this 
time the RO also denied total disability based on individual 
unemployability (TDIU).  The RO issued a notice of the 
decision in August 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) with all issues except for the 
denial of TDIU that same month.  Subsequently, in May 2006 
the RO provided a Statement of the Case (SOC), and 
thereafter, in June 2006, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in January 2008 where the veteran presented as 
a witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  The veteran also 
requested that the Board leave the record open for a period 
of 60 days, which the Board allowed.  See Hearing Transcript 
at 23. 

The veteran thereafter submitted additional evidence, 
complete with an April 2008 document where the veteran 
relinquished his right to have the RO consider, in the first 
instance, additional evidence offered.  The Board accepts 
this as a valid waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c)

While the RO declined to reopen the veteran's claim for 
service connection for arthritis, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

With respect to the veteran's increased rating claim for 
PTSD, and claims for service connection for osteoarthritis 
(claimed as arthritis of multiple joints, to include the 
hips, legs, back, elbow, hands, knees and feet), residuals of 
shell fragment wounds of the left lower extremity, and DJD of 
the cervical spine 
these aspects of the appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	The RO denied the veteran's claim for service connection 
for arthritis in an October 1991 decision and informed him 
of this decision in November 1991; the veteran did not 
appeal that decision.

2.	The evidence submitted since the November 1991 notice of 
decision consists of a March 2008 medical opinion by S.D., 
a Doctor of Chiropracty, which addresses the likely 
etiology of the veteran's arthritis, as well as various 
statements and testimony by the veteran; the March 2008 
medical report from the chiropractor is new and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim for osteoarthritis. 


CONCLUSIONS OF LAW

1.	The October 1991 RO decision that denied the veteran's 
service connection claim for arthritis is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 20.1103 (2007).

2.	Because at least some of the evidence presented since the 
October 1991 RO decision is new and material, the claim 
for service connection for arthritis is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that the RO has received new 
and material evidence to reopen his claim for service 
connection for osteoarthritis, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  




II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his January 2005 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
The RO denied the veteran's claim for service connection for 
arthritis in October 1991, and supplied a notice of this 
adverse decision in November 1991, which also apprised the 
veteran of his appellate rights.  The veteran thereafter did 
not submit an NOD with that determination.  As such, the 
Board determines that the October 1991 RO decision qualifies 
as a "final" decision within the meaning of 38 U.S.C.A. § 
7105(c).  The Board, therefore, lacks jurisdiction to 
entertain the veteran's January 2005 claim for service 
connection relating to arthritis, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to this claim.   

In the instant case, the post-October 1991 record reveals the 
submission of various statements by the veteran as well as a 
March 2008 private medical opinion by S.D., a chiropractor.  
In her correspondence, S.D. indicated that she had not 
examined the veteran, but had reviewed medical records and 
taken a detailed history from him.  Based on this 
information, she concluded that "[s]ince [the veteran's] 
initial trauma was in 1966, he indeed has had a "lifetime" 
of degenerative changes to the knee, hip, and spine.  It is 
for these above reasons that I conclude without examination, 
but with certainty, that [the veteran's] multiple injuries 
from his early military service have had a direct cause and 
effect relationship with his current degree of chronic pain 
and disability."     

The Board determines that the S.D.'s March 2008 medical 
opinion discussing the likely etiology of the veteran's 
arthritis constitutes new and material evidence.  This report 
qualifies as "new" because it did not exist during or prior 
to the October 1991 decision, and it is neither cumulative 
nor redundant of evidence already of record, as it offers a 
new and alternative perspective on the cause of the veteran's 
arthritis.  This report qualifies as "material," as it 
relates to an unestablished fact necessary to substantiate 
the claim and further tends to raise a reasonable possibility 
of substantiating the claim; that is, the report directly 
attributes the veteran's arthritis to an in-service event.  
In light of this evidence, therefore, the Board reopens this 
claim.

Because the Board has reopened the claim for service 
connection for arthritis, it must make a determination on the 
merits and "review the new evidence 'in the context of' the 
old to determine whether the prior disposition of the claim 
should be altered."  Godfrey, 7 Vet. App. at 405; accord 
Anderson, 9 Vet. App. at 546.  This issue is addressed in the 
Remand Order below.


ORDER

Having submitted both new and material evidence, the claim 
for service connection for arthritis is reopened.  




REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  The relevant factual background is set forth below.  

a. Factual Background
As noted above, the veteran was on active duty for 
approximately 20 years, from October 1958 to November 1978.  
The Report of Medical Examination for Enlistment contains a 
normal clinical evaluation of all systems, except for the 
feet and a notation of an identifying mark, scar or tattoo.  

A subsequent May 1961 Report of Medical Examination similarly 
contains normal clinical assessments of the veteran's upper 
and lower extremities as well as the spine and 
musculoskeletal system.  In the accompanying Report of 
Medical History, the veteran indicated that he had not 
experienced arthritis or painful joints.

A June 1963 Chronological Record of Medical Care denotes a 
contusion to the veteran's left ankle after a horseshoe hit 
this ankle.  

Thereafter November 1963 SMRs indicate that the veteran was 
involved in an automobile accident where he was thrown from 
the car.  At this time, he complained of pain in the right 
and left hips and both legs, and he had a contusion on the 
right hip.  He could not rise or bend his right hip, and he 
had knee pain as well.  The veteran was then transported to 
the hospital for emergency treatment, and in December 1963 
was discharged back to his unit.  At the time of discharge, 
it was noted that the veteran did not have any fracture and 
now was asymptomatic.         

A May 1964 Report of Medical Examination reflects a normal 
clinical assessment of the upper and lower extremities (save 
for a continued notation of pes planus), as well as the spine 
and other musculoskeletal areas.  The veteran affirmed that 
there had been no change to his profile since his last 
physical.   

A March 1967 Report of Medical Examination for Reenlistment 
contains normal clinical assessment of all systems, with a 
notation of the presence of a scar.  In the companion Report 
of Medical History, the veteran reported that he was in good 
health and that he did not have any recurrent back pain or 
any joint pain.  He did state, however, that he had sustained 
a hip injury as a result of a car accident in 1964.  The 
physician noted this on the Report but determined that the 
veteran's hips had healed well without sequelae.  

As reflected in a September 1968 Periodic Report of Medical 
Examination, the veteran received a normal clinical 
assessment of all systems.  He indicated that he was in good 
health.  

October 1971 Chronological Records of Medical Care denote the 
veteran's complaints of a sore throat and stiff neck. 

A June 1974 SMR indicates that the veteran fell down steps.  
He reported feeling pain and stiffness in the back of the 
neck for which medics prescribed a heat pack.  

The veteran's DA Dorm 2-1 reflects that he served in Korea 
from February 1962 to March 1963, Vietnam from June 1967 to 
June 1968, among other locales.  This Form also indicates 
that the veteran served as a light weapons infantry man, 
fixed station chief and teletypewriter repairman.  None of 
the available service records indicate that the veteran 
received medial treatment for a shrapnel wound to the left 
lower extremity.  

A September 1985 VA medical note reflects that the veteran 
complained of pain in the right hip, left arm and both hands.  
The examiner indicated that this could be "possibly 
arthritis."  

A September 1992 private medical record by Dr. P.P. conveys 
his recommendation that the veteran receive a total medical 
retirement due to hypertension and multiple joint pains due 
to severe arthritis.  Similarly, as reflected in a December 
1993 Medical Statement by Dr. M.G., the veteran had "severe 
osteoarthritis of the hands, elbows, shoulders, knees, and 
feet."  Dr. M.G. provided no opinion as to the likely 
etiology of these disorders.  A November 1994 VA medical 
record also indicates that the veteran had osteoarthritis, 
with pain and stiffness in the wrist, hands, knees, back, 
hips and ankles, with a limited back range of motion.  

A January 1995 medical record by Dr. C.S. indicates that the 
veteran had chronic, moderate osteoarthritis, with the date 
of onset noted as "longstanding."  

A December 1995 medical report by R.J., Chief of the 
Orthopedic Clinic for the Department of the Army, indicates 
that the veteran complained of chronic pain, to include in 
the shoulders, wrists, hands, elbow, low back, hip, ankle, 
leg and knee pain.  This clinician stated that the veteran 
"does have shrapnel wounds from Vietnam in the left lower 
extremity."  After performing a physical examination, 
complete with range of motion testing of the spine, shoulder 
and hips, R.J. diagnosed the veteran with chronic lumbar pain 
syndrome, moderate; multiple non-organic signs of lower back 
pain; degenerative disc disease of the cervical spine with no 
evidence of radiculopathy and "[m]ultiple myalgias/motor 
weakness/arthralgias, without specific orthopedic etiology 
noted," among other disorders.    

A June 1999 private medical form indicates that the veteran 
had arthritis.  In September 1999, the Social Security 
Administration (SSA) issued a determination finding that the 
veteran was disabled.  

As noted in a February 2000 VA medical record, the veteran 
complained of having joint aches and pains.  The clinician 
diagnosed him with DJD/arthritis.  Subsequent VA medical 
records dated June 2001, October 2001, November 2002, 
December 2005, March 2006 and May 2006 contain the same 
diagnoses.  

As reflected in a February 2001 VA medical record, the 
veteran complained of left knee pain, and the clinician noted 
that the veteran had osteoarthritis, unspecified whether 
generalized or localized involving unspecified site.  In 
addition, as disclosed in a June 2001 VA medical report, the 
clinician recorded that the veteran had osteoarthritis since 
1986, and in an August 2001 VA medical record, the veteran 
reported that he had shrapnel wounds in the right hip, left 
knee and left leg.  

In November 2001 the RO submitted a records request in 
relation to the veteran's PTSD claim.  It asked for the 
veteran's personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the United States.   

In November 2004 the veteran's private physician, Dr. B.C., 
submitted a letter stating that the veteran "suffered a 
gunshot wound to his left leg and shrapnel in his left foot 
during his tour of duty in Vietnam from 1967 through 1968.  
Thereafter in a December 2004 letter, Dr. B.C. stated that 
the veteran "suffered a gunshot wound to his left thigh and 
shrapnel to his left foot, his left knee, and his right 
pelvis during his tour of duty in Vietnam from 1967 through 
1968."  Again in another December 2004 correspondence, Dr. 
B.C. conveyed that the veteran "was thrown by shrapnel in 
Vietnam and sustained injuries to his back, neck, right 
shoulder, and right hip.  For a few years these injuries hurt 
and then eased.  Now he has disabling degenerative joint 
disease of his joints due to his service connected 
injuries."  These records do not indicate whether Dr. B.C. 
examined the claims file or how he reached these conclusions. 

In a February 2005 statement the veteran's wife affirmed that 
since 1976 he has complained of "constant pain in the back, 
neck, shoulder, elbow, wrist, hands, knees, ankle and feet," 
and that the veteran "has also had problems in all of his 
joints" since that time.    

During his January 2008 Travel Board hearing, the veteran 
described how he had been in a car accident during service, 
where he had been thrown from the car and had injured 
primarily his hips, pelvis and knees.  Hearing Transcript at 
5-6, 21-22.  He also noted that he had incurred shrapnel 
wounds in the left leg during his active service when he had 
been thrown from a truck in Vietnam.  Hearing Transcript at 
6-8.  The veteran recalled that he had received medical 
treatment at Marble Mountain outside of Da Nang for this 
injury in May or June 1967, late 1967 or early 1968, and that 
he had a scar on his forehead from this shrapnel wound.  
Hearing Transcript at 8-9, 17-18, 20-21.  The veteran had 
offered a similar account of said injury in a November 2001 
statement.  At the hearing, the veteran, through his 
accredited representative, also questioned whether VA had 
ever conduced a unit records search through the United States 
Army & Joint Services Records Research Center (JSRRC).  
Hearing Transcript at 12, 14, 15.        

In S.D.'s March 2008 notes relating to the veteran's reported 
history, she conveyed the veteran's account that in 1967 or 
1968 he experienced an explosion from a truck after which 
time he was transported to a field hospital, where medics 
reportedly removed shrapnel from his knee.  The veteran also 
reported that he had a bullet removed from his left thigh 
during service. 

In her companion letter in support of the veteran's claims, 
S.D. indicated that she did not physically examine the 
veteran, although she did take a detailed history from him 
and reviewed medical records that he had supplied, which did 
not include X-rays.  She noted that a Dr. C.S. had diagnosed 
the veteran with chronic osteoarthritis in January 1995, 
which "leads me to conclude that his condition now has only 
advanced contributing to the chronicity of the osteoarthritis 
or the degenerative joint disease. . . . [The veteran] 
technically is victim to secondary degenerative joint 
disease; secondary implying a known factor or event that 
caused the resultant osteoarthritic changes."  S.D. stated 
that "[s]ince [the veteran's] initial trauma was in 1966, he 
indeed has had a 'lifetime' of degenerative changes to the 
knee, hip, and spine.  It is for these above reasons that I 
conclude without examination, but with certainty, that [the 
veteran's] multiple injuries from his early military service 
have had a direct cause and effect relationship with his 
current degree of chronic pain and disability. . . . From 
what [the veteran] has told me of his early injuries, it is 
probable that at this point he has the roentgen signs of 
degenerative joint disease and the chronicity of pain and 
disability that accompanies this progressive disease."        

c. Analysis 
With respect to the veteran's service connection claims for 
osteoarthritis, (claimed as arthritis of multiple joints, to 
include the hips, legs, back, elbow, hands, knees and feet); 
residuals of shell fragment wounds of the left lower 
extremity; and DJD of the cervical spine, the Board 
determines that further development of the record must occur.  
As it stands currently, the service medical records do not 
document that the veteran received treatment at Marble 
Mountain for a shrapnel injury to the left lower extremity, 
as he has indicated, and at his January 2008 Travel Board 
hearing, the veteran and his accredited representative raised 
the issue of whether the RO had conducted a full and complete 
search of his service records that could corroborate his 
account of said treatment from other records depositories, 
such as unit histories through the United States Army & Joint 
Services Records Research Center (JSRRC).  Hearing Transcript 
at 12, 14, 15.  Accordingly, a remand is necessary to attempt 
to obtain any pertinent outstanding service records.  
38 C.F.R. § 3.159(c) (2) (2007); see also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].   

In addition, as noted at the veteran's hearing, the record is 
unclear as to whether he sustained any bone fractures as a 
result of his in-service car accident, which, in the Board's 
view, warrants another orthopedic examination to determine 
whether the veteran has current osteoarthritis of the joints 
of the hips, legs, back, elbow, hands, knees and feet that is 
causally related to his active service or any incident 
thereof, to include the in-service car accident and the fall 
down the stairs.  See Hearing Transcript at 22, 23.  See also 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  The Board notes that numerous 
medics, namely Dr. M.G. in December 1993 and R.J. in December 
1995, have diagnosed the veteran with severe osteoarthritis 
of the hands, elbows, shoulders, knees and feet, but they 
have not offered an opinion as to the likely etiology of said 
disorders.  In addition, while S.D.'s March 2008 opinion 
supports a nexus between the veteran's current osteoarthritis 
and in-service trauma, the probative value of such evidence 
is weakened because S.D. did not examine the veteran or 
review any X-ray reports, and she related the veteran's in-
service trauma or traumas to his current "chronic pain" and 
"disability," rather than to a specific area or areas of 
the body.  It is pertinent to notes that greater weight may 
be placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In 
view of the foregoing, the Board finds that the AMC/RO must 
obtain a fresh and comprehensive VA orthopedic examination 
that includes an opinion as to the likely etiology of the 
veteran's arthritis of multiple joints, to include the hips, 
legs, back, elbow, hands, knees and feet.           
 
Turning to the veteran's claim for an increased rating for 
his service connected PTSD, the Board notes that further 
development must also occur.  In particular, the veteran, in 
an April 2005 letter and at his January 2008 Travel Board 
hearing indicated that he felt that the most recent, April 
2005 VA psychiatric examination, was inadequate, as the 
clinician, Milton S. Rhea, Ph.D., did not ask many questions 
related to his current PTSD symptoms and further made 
numerous factual errors in the examination report, which the 
veteran pro-actively corrected in his April 2005 letter.  See 
Hearing Transcript at 4; Veteran's April 2005 Letter.  In 
addition, this most recent VA examination occurred in April 
2005, more than three years ago.  In the Board's view, 
therefore, a fresh VA psychiatric examination by a clinician 
other than Milton S. Rhea is warranted.  See Hearing 
Transcript at 21, 23.  See also 38 C.F.R. §§ 3.326, 3.327 
(2007).

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO should also provide proper 
VCAA notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2. The AMC/RO should make attempts to 
acquire all the veteran's service medical 
records from appropriate records 
depositories, to include unit histories 
from the United States Army & Joint 
Services Records Research Center (JSRRC), 
in an attempt to verify that the veteran 
sustained shrapnel wounds to the left 
lower extremity for which he received 
treatment in 1967 or 1968 at Marble 
Mountain near Da Nang.  The AMC/RO should 
also seek to obtain any pertinent records 
from the Social Security Administration 
(SSA).  

3. The veteran then must be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of (i) his 
arthritis or osteoarthritis of the 
multiple joints, to include the hips, 
legs, back, elbow, hands, knees and feet, 
(ii) any residuals of shell fragment 
wounds of the left lower extremity, and 
(iii) any cervical spine disorder that 
may be present, to include degenerative 
disc disease.  The examiner should review 
relevant portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment history), the physical 
examination, any tests that are deemed 
necessary, the orthopedic clinician is 
requested to answer the following 
questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the any of the arthritic joints 
that is identified, to include 
arthritis or osteoarthritis of the 
hips, legs, back, elbow, hands, 
knees and feet, began during service 
or is causally related to any 
incident of active duty, to include 
a motor vehicle accident?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran has any residuals 
of shell fragment wounds of the left 
lower extremity?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's DJD of the 
cervical spine, is causally related 
to his active service or any 
incident thereof, to include a motor 
vehicle accident or a fall down 
stairs?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.           

3.  The veteran then must be afforded: a 
VA psychiatric examination for the 
purpose of determining the current 
severity of his service connected PTSD.  
This VA psychiatric examination must be 
performed by a clinician other than 
Milton S. Rhea. Ph.D., who conducted the 
April 2005 VA examination.  
The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.  The 
examiner is asked to assign a score on 
the Global Assessment of Functioning 
Scale due exclusively to the veteran's 
PTSD.    

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


